OPINION
PER CURIAM.
Thomas Washington was convicted pursuant to his guilty plea of conspiracy to pass stolen Postal Service money orders, in violation of 18 U.S.C.A. § 371 (West 2000). He was sentenced to fourteen *700months imprisonment. Washington appeals his sentence. We affirm.
All of the money orders at issue in this case were taken from a post office during a burglary. The loss attributed to Washington for sentencing purposes included both the money orders he passed and attempted to pass, and other money orders and valuables that were stolen from the Postal Service during the burglary, and that were attributed to Washington as relevant conduct. Washington contends that the portion of loss computed on the basis of the relevant conduct was erroneous because he denies all participation in the burglary. The Government presented two witnesses who admitted to participation in the burglary and testified that Washington twice broke into the post office. The district court found the testimony to be credible and consistent by a preponderance of the evidence. Factual findings of the district court are binding unless clearly erroneous. United States v. D’Anjou, 16 F.3d 604, 614 (4th Cir.1994). We conclude based on our review of the record, that the district court did not clearly err.
Washington also seeks a reduction in sentence for acceptance of responsibility. Because the district court found Washington’s testimony that he did not participate in the burglary of the post office to not be credible, a reduction for acceptance of responsibility would have been inappropriate. United States v. Nale, 101 F.3d 1000, 1005 (4th Cir.1996).
We affirm Washington’s sentence. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

AFFIRMED.